                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

NORFOLK COUNTY RETIREMENT          )
SYSTEM, individually and on        )
behalf of others similarly situated,
                                   )
                                   )                         No. 3:11-cv-00433
       Plaintiff,                  )                         Judge Richardson
                                   )                         Magistrate Judge Brown
                                   )                         JURY DEMAND
v.                                 )
                                   )
COMMUNITY HEALTH SYSTEMS,          )
INC., WAYNE T. SMITH, and W. LARRY )
CASH,                              )
                                   )
       Defendants.                 )

                                        ORDER
       On August 1, 2019, a telephone conference was conducted to discuss Lead Plaintiff’s

30(b)(6) deposition of EmCare. However, Lead Plaintiff and Defendant indicated they had entered

discussions on possible mediation efforts after a July 29, 2019 teleconference with the Magistrate

Judge (D.E. 397).

       In order to allow for mediation efforts to continue and possibly avoid unnecessary costs, the

Magistrate Judge will stay all proceedings including the trial date at least through a status telephone

conference in early October on a date to be determined by the parties. If settlement is not foreseeable

at that time a new scheduling order will be entered and a new trial date will be recommended. The

parties will inform the Court of their chosen date based on the available dates discussed on the call.

Parties should be prepared to discuss any remaining disputes surrounding the Rule 30(b)(6)

deposition of EmCare, if any, on the October telephone conference.
It is so ORDERED.

                    /s/     Joe B. Brown
                    JOE B. BROWN
                    United States Magistrate Judge
